Citation Nr: 0620186	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served as a member of the Philippine Commonwealth 
Army from December 1941 to May 1942, and from July 1945 to 
December 1945.  The veteran died in February 1969, and the 
veteran's widow is the appellant in this matter.


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for cause of the veteran's death.

The Board notes that additional evidence was forwarded to the 
Board in November 2005 after the appellant's case was 
certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  
The evidence was comprised of copies of the veteran's 
Philippine Army Personnel records.  The appellant has waived 
initial RO consideration of the new evidence submitted in 
conjunction with her claim.  38 C.F.R. § 20.1304 (c) (2005).

In November 2005, the appellant submitted a statement 
requesting her claim to be reevaluated under the provisions 
of 38 U.S.C.A. § 1318.  This should be referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died in February 1969.  The preponderance of 
the evidence shows that the disease or condition directly 
leading to the veteran's cause of death was cerebral 
hemorrhage with an antecedent cause due to an accidental 
fall.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The veteran was not a former prisoner of war (POW).

4.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements for service 
connection for cause of the veteran's death have been 
satisfied by the June 2003 letter sent to the appellant  This 
letter was sent prior to the rating decision on appeal.  In 
the June 2003 letter, VA informed the appellant that in order 
to substantiate a claim for service connection for cause of 
the veteran's death, the evidence needed to show the cause of 
the veteran's death, a disease or injury in service, and a 
relationship between the cause of death and the disease or 
injury in service.

Additionally, it is clear that the appellant is aware of the 
evidence necessary to substantiate her claim.  She states in 
her February 2004 letter that the veteran's illnesses 
contracted in service were related to the cause of his death.  
This allegation would substantiate her claim for service 
connection for cause of the veteran's death. 

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  The 
June 2003 letter stated that she would need to give VA enough 
information about the records so that it could obtain them 
for her.  Finally, she was told to submit any evidence in her 
possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so there 
can be no possibility of any prejudice to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service records and a medical statement from 
November 2003.

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the veteran's 
death and service, or a service-connected disability, and the 
appellant has not provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103(a)(2); 38 C.F.R. § 3.159(d).

II.  Service Connection for Cause of Death

The appellant asserts in her July 2002 statement that the 
veteran contracted illnesses while in service that 
contributed to his death.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. § 
1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a former 
prisoner of war, and (2) as such was interned or detained for 
not less than 30 days, certain chronic diseases, such as 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, 
irritable bowel syndrome, peptic ulcer disease or peripheral 
neuropathy (except where directly related to infectious 
causes), shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Initially, the Board notes that the appellant asserts in her 
June 2003 statement that the veteran was a former prisoner of 
war (POW) from June 1942 until his escape in August 1942.  
The September 2004 service department certification did not 
indicate POW status for the veteran.  Therefore, the veteran 
is not entitled to the POW presumption.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The Board notes the appellant's claim contains 
several inconsistencies which will be discussed below.

In March 1969, the appellant submitted a death certificate to 
VA for purposes of obtaining a burial allowance.  The death 
certificate stated that the veteran died in February 1969 
from "cerebral hemorrhage due to accidental falling."  In 
August 2003, the appellant submitted an application for 
Dependency and Indemnity Compensation (DIC) along with a 
statement from Lucio Magallano, M.D., and a second death 
certificate.  This death certificate stated that the 
veteran's cause of death was "cerebral hemorrhage due to 
accidental falling and [b]eriberi heart d[i]sease."  It is 
noted on the death certificate that it was issued to the 
appellant "upon his/her request."  

In January 2004, the RO issued a rating decision and 
determined that the first death certificate is "more 
credible evidence because it provides a more contemporaneous 
information on cause of death since it was submitted barely 2 
months after the veteran's death."  However, in the 
appellant's February 2004 statement, she reaffirmed her 
contention that the veteran incurred beriberi while in 
service and died from the disease.  At the request of VA, a 
field examination and deposition were conducted to determine 
the authenticity of the two submitted death certificates.  
After a review of the death records at the Office of the 
Local Civil Registrar of Antequera, Bohol, a certified copy 
of the veteran's death certificate disclosed that the veteran 
died in February 1969 and the cause of death was "cerebral 
hemorrhage due to accidental falling."  

During the March 2005 field examination deposition, the 
appellant testified as to the cause of the veteran's death.  
She explained that the veteran "accidentally fell from a 
coconut tree while he was climbing to gather tuba or coconut 
wine."  The appellant was asked why two death certificates 
were submitted.  She explained that "[she] only came to know 
that such death certificate was submitted to the U.S. Veteran 
when [she] received a letter from them stating such 
information.  [She] believe[s] that Atty. Montes . . . 
prepared and sent the fraudulent death certificate of the 
veteran to [the] office."  

However, as stated above, the appellant herself submitted the 
second death certificate in August 2003 along with her DIC 
application.  Since the appellant has conceded under oath the 
second death certificate was fraudulent, and based upon a 
review of the evidence, most importantly, the copy of the 
original death certificate, the Board concludes that the 
first death certificate submitted in March 1969 is authentic 
and relies upon it in making its determination.

As stated previously, the appellant also submitted a 
statement from Lucio Magallano, M.D., along with her DIC 
application in August 2003.  In the August 2003 statement, 
Dr. Magallano stated that the veteran was his patient two 
years before his death.  He explained the veteran died of 
beriberi heart disease in February 1969.  The Board 
acknowledges Dr. Magallano's statement, but finds this 
evidence does not assist the appellant in her claim for 
service connection for cause of the veteran's death.  There 
are no treatment records submitted by Dr. Magallno 
accompanying his statement.  Other clinical evidence of 
record fails to substantiate the veteran was treated for 
beriberi during his lifetime.  The service records show no 
findings, signs, or complaints of beriberi heart disease nor 
are there any private medical records after discharge that 
substantiate the appellant's allegation.  Even if the veteran 
had beriberi at the time of his death, it was not shown in 
service or many years thereafter.  Therefore, accepting Dr. 
Magallano's statement as true (that the veteran died from 
beriberi), his statement fails to establish a nexus between 
beriberi and the veteran's service.

As stated above, the service department has determined that 
the veteran was not a POW.  Without that finding, the veteran 
is not entitled to presumptive service connection for 
beriberi, which allows service connection for such if 
manifested to a compensable degree at any time after 
discharge from service.  See 38 C.F.R. § 3.309(c). 
Finally, the Board notes that the appellant has brought forth 
several affidavits from various individuals to support her 
claim.  In the December 2002 affidavit of PD, PD stated that 
he knew the veteran personally, and during service, the 
veteran was treated for peptic ulcer disease, beriberi, and 
other illness that he incurred in service.  In the December 
2002 affidavit of BP, he stated that he personally knew the 
veteran while in service.  BP explained further that the 
veteran was treated for beriberi, peptic ulcer disease, and 
other illnesses incurred while in service.  While the 
appellant has stated that the veteran's "contracted 
illnesses" in service contributed to his death he, and other 
lay persons, are not competent to provide a nexus between 
"contracted illnesses" and service, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Most importantly, the fact remains that there is no competent 
evidence of a nexus between the cause of the veteran's death 
and service.  In the final analysis, the veteran's death is 
shown to have resulted from traumatic injuries sustained in a 
fall occurring many years after service.  Without any 
competent evidence of a nexus between the cause of the 
veteran's death and service, the claim for service connection 
for cause of the veteran's death must be denied. 

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and there is not doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


